Filed 10/3/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 220







Richard Saa Tamba, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180046







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, East Grand Forks, MN, for petitioner and appellant.



Nicholas S. Samuelson (argued), third-year law student, appearing under the rule on the limited practice of law by law students, and Kara S. Olson (appeared), Assistant State’s Attorney, Fargo, ND, for respondent and appellee.





Tamba v. State

No. 20180046



Per Curiam.

[¶1]	Richard Tamba appealed a district court order denying his application for post-

conviction relief. Tamba argues the district court erred in finding Tamba failed to establish he was prejudiced by his trial counsel’s deficient representation. At oral argument, Tamba raised issues regarding the proper interpretation of 
Padilla v. Kentucky
, 559 U.S. 356, 372 (2010). This issue was not raised in the briefs, so we do not consider it. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7). 
Bahtiraj v. State
, 2013 ND 240, ¶ 17, 840 N.W.2d 605 (in an immigration case, discussing factors to be considered by the district court in determining whether a defendant would have decided not to plead guilty and insisted instead on going to trial).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte